Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: How is the cross-section constructed along the longitudinal axis to be “identical”. The below action assumes identical is synonymous with symmetric. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) in view of Segawa; Hideaki et al. (US 4938788 A). Asahara . 
Asahara further teaches:
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein the quadrilateral cross-section (Figure 15) of the low pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is constructed to be rectangular, as claimed by claim 2
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein the low- pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) extends in an elongate manner in the direction of a longitudinal axis thereof, as claimed by claim 3
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 3, wherein the cross-section (Figure 15) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is constructed along the longitudinal axis thereof to be more than 40% identical, as claimed by claim 4. The Examiner believes that the axial symmetry shown in Figure 15 illustrates 100% “identical”. 
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 3, wherein the cross-section (Figure 15) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is constructed along the longitudinal axis thereof to be more than 60% identical, as claimed by claim 5. The Examiner assumes that the axial symmetry shown in Figure 15 illustrates 100% “identical”. See above 112(b) rejection.
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 3, wherein the cross-section (Figure 15) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is constructed along the longitudinal axis thereof to be more than 80% identical, as claimed by claim 6. The Examiner assumes that the axial symmetry shown in Figure 15 illustrates 100% “identical”. See above 112(b) rejection.
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein the door (26; Figure 12,16) has at least one media connection (17; Figure 12,16), as claimed by claim 7
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) has an opening (top of 50; 50-1, 50-2; Figure 15,16) having a collar (14; Figure 15,16), to which the door (26; Figure 12,16) of the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is secured to at least one hole in the collar (14; Figure 15,16), as claimed by claim 8
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 7, wherein the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) has an at least partially closed rear wall (50-5; Figure 20 - “glass”; [0126], Claim 10) of glass, as claimed by claim 9
The low-pressure plasma installation having the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein the low-pressure plasma installation has a vacuum pump (“exhaust unit”; [0132]) which is connected to the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10), a gas supply which is connected to the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) and/or a plasma voltage supply (16,34,35; Figure 6) which is connected to the 
Asahara does not teach wherein Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is produced with a pressing method, and wherein Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is integrally formed as one piece – claim 1.
Segawa teaches the fabrication of unitary gass blocks including HIP and CIP (column 3; lines 26-30; column 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara use HIP/CIP process for manufacturing unitary Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) as taught by Segawa.
Motivation for Asahara use HIP/CIP process for manufacturing unitary Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) as taught by Segawa is for improving heat resistance and density unifomrity as taught by Segawa (column 5; lines 20-40).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) in view of Segawa; Hideaki et al. (US 4938788 A). Asahara is discussed above and further teaches Asahara’s low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 9, wherein Asahara’s rear wall (50-5; Figure 20 - “glass”; [0126], Claim 10) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) has a plate-like rear wall closure (50-5; Figure 20 - “glass”; [0126], Claim 10) which is inserted into a rear wall opening (opening .
Asahara’s Figure 20 is not shown wherein Asahara’s rear wall closure (50-5; Figure 20 - “glass”; [0126], Claim 10) has at least a second media connection.
Asahara’s Figure 6,29-31 illustrates a second media connection (16,34,35; Figure 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara to add plural media connections as taught by Asahara.
Motivation for Asahara to add plural media connections as taught by Asahara is for striking and maintaining plasma as taught by Asahara ([0136]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) and Segawa; Hideaki et al. (US 4938788 A) in view of Ishibashi; Keiji et al. (US 20100037822 A1). Asahara and Segawa are discussed above. Asahara and Segawa do not teach Asahara’s low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) is constructed from soda-lime glass or borosilicate glass and not quartz glass.
Ishibashi teaches using borosilicate glass (40; Figure 2; [0045]) as a plasma facing material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara to use borosilicate glass for Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) as taught by Ishibashi.
.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) and Segawa; Hideaki et al. (US 4938788 A) in view of Poting (US 5823011). Asahara and Segawa are discussed above. Asahara and Segawa do not teach:
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 1, wherein in the pressing method a multi-component tool is used, wherein the tool has a mould, a stamp and a covering ring, as claimed by claim 17
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10) according to claim 17, wherein the tool components of the multi-component tool are temperature-controlled differently, wherein the mould and the stamp are cooled and the covering ring is heated, as claimed by claim 18
Poting was discussed in the prior action.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressing tool comprises a mould, a stamp and a covering ring in view of teaching by Poting in the apparatus of Asahara as known parts of multi-component tool used for forming glass body by pressing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the temperatures of the components of the multi-component tool in view of teaching by Poting in the apparatus of Rudder in view of Asahara depending upon type of glass, size of glass body etc, to obtain sufficient stability of the glass body (as also regards claim 18).
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. New grounds of rejection under new art is proposed for claims 1-12. Applicant did not provide arguments for previously rejected claims 17 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716